-




          OFFICE      OF THE     ATTORNEY       GENERAL        OF   TEXAS

                                     AUSTIN




                  s46tion 3 of chapt4r 37,cf              h4 QeMlwl         Law@   p844a
    by   the   39th   Ly$$&&um        %4&ll6r     i%t%S1 00,    ?16 UI66obSa    by
    seotioa 1 of C         gtsr 19.4 of t&m Omnaral Law8             p44444    by the 40th
                                                                       .




wms,    Flatala Oyster Commlealon, Fxlgca2



Ls$islatur4,      Ragular   3aaalon,   reads as followar
             -hl40t10a 1. That smtlon 3 or Chapter   87 of
       the 04n4r61 Laws pa8446  by the 39th Lsgiialaturs of
       ths State of T4x66 at the R4gul4r s484ion   appaarlng
       on p4g4 168 OS the 0464nl Lena of the Raplar      &a-
       alon oi tha 39th L4glalattun be 60 u4nd44    as hsra-
       after to read as iollo*ar

               ??.4. 8. It shall be unlawful for any peram to
       oatah   or retain, or h4r4 In his pi~aaraslon 4ny baas,
       or other fish oi the baa6 6~64146, whl4h 414 1486 t&611
       414~4~ (11) inok.~a in length or to aatoh or retcrln, or
       bar4 In hi* p4as4aalon, In say on4 d*y a total ager46at4
       of mora than tan   (10) baas, or othem flab of the bass
       ap40i48,  taken from the *atar’s described in motion 1
       of thla Aot; pruvfQ4d that it shall b4 unlarlul      ?or any
       parson to aatoh and retain, or hat4 In hla ~4aa4aaion
       Sror those waters in any on4 say baas or other fish of
       th4 bras a 6146, & say a#@wgatr w4i(ht in 4x4466 o?
       two&y (80r pOundSi to OatOh and r*t*ti, or hap4 in
       his ~6646610a    aay crappi  or whit4 prroh or oallco
       be44 whloh am 1466 thtn a4v4n (7) lnohrs In lmgth, or
       oatoh and r4taln, or lmv4 In hi.6 po664661on any blue
       &Ill bream whl4h are 1466 thus ii-4 (6) ino&@ in
       length, or to aatoh or ratah,      or hv4   la his poaaaa-
       alon in an cm4 day sore tbaa a total a(ucra at4 of
       twenty (30I orappl4e, or mhi t4 perch or oal 4 ao baea or
       blue gill breams or OS any of or.all tb.084 fish, Mc4n
       from the wat:ers d@rortbed in Baotloa 1 of this Aot;
       provldad that it shall ba unlawful far any QWson to
       ostoh and retain or hav4 in hla p066461)1011troa those
       watws la cay one day ontpgi4      or wblte proh, or oalloo
       baaa, or blua gill bream or ai any or rll ot thoaa Slab
       of sn 8ggr4gaCe weight la 4x0466 or twcmty (20) p0uita6;
       provld46, rurth~r that it ehrll b4 unlawful ior any
       person tc aatoh and retain or h414 In his possasalon       in
       any on4 dry from the waters dmarlbed      in 5eOtlon 1 of
       this ALot, baas, or any othsr fish of the baaa ap40i46,
       crappie,  white peroh or 4ull fliph, or calloo   baa4 or Btu4
       elll bream, or cthmr fish   of the orapple,    white paroh or
       br46s of 6un Siah 6paol4li, or BU aggr4&ute relight in 4x-
       046~ 0r thirty (90) pounds.*
          A oar4iul stua;l or the above mendrn4nt bl4olo444 that
oatflsh em not inoluded in the enumerated rp4oi40 of fi4h 46 to
    oems, linh & oyster CommSasion, Bag4 3



    whiah a limitation is placed upon the aunbar whloh may bo
    poeabaad tn oae day from the watsra affeoted. Tim languag4
    *in any on4 66~ a total lg(gr4grt4 0r mor4 th4n t4n (10) barns,
    or other flnh o? the baas apeoi4aa alearly doea not inoluds
    the oatffah apwalea. Subsequant refemnom       to ar4ppi4,     white
    peroh, oalloo hsaa, blue gill brayhy;aun      ttah lU4ri44 do
    not include the oatfiah lp 4 o la a .         84   "or of any or
    all of those fish-    raf4sa to tha apeol~a fzb&lately prsoadin@,
    namely, 4nppi4      whit4 perah, oriLl baas aad blus    gill   bream1
    this rbfbreaobia act to the amoies lnumratad        In 3eotion 1
    or the origin81 Iiotwhioh fno1ud4 th4 oatii4b lpaoiaa in th4
    pr;;;ibitlon  against barterlag or sellim~ deaoribad     apeoiea of
           .
              Thaw is,  therafozw, ao IirPitation in 8eotion 5 of
    the hat before us es amended, upon the number of oatflah which
    may be poaa4aar~ in ohe day from th4 waters deaorib4d  In the
    AOt.

                                                Tours   74x7   truly

C
                                           hTTCRXEY 5IpIERliL OF TL




                   AX'PROVEDNOV 12, 1940



                    ATTORNEY GENERAL‘OF.TDS        -